Allowable Subject Matter
1. 	Claims 1-20 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Nishiyama et al., US Pub No. 2019/0171192, teaches a control apparatus that controls a control target is provided. The control apparatus includes: a time manager configured to manage time; a counter configured to synchronize with at least one device; a control computation unit configured to execute control computation according to timing indicated by the counter; and a record generator configured to generate a record that includes an observation value that is available to the control computation unit and is related to the control target, time that is indicated by the time manager and is associated with the observation value, and a counter value that is indicated by the counter and is associated with the observation value (Abstract, para 202-205, FIG. 6).

LV et al., US Pub No. 2021/0328698, teaches a clock synchronization method and apparatus, and a storage medium, which pertains to the field of communication technologies. The method includes: first receiving, by a network device, an announce packet from a first master clock node and an announce packet from a second master clock node, when an identifier of a first clock source node carried in the announce packet from the first master clock node is the same as an identifier of a second clock source node carried in the announce packet from the second master clock node, selecting a master clock node with a relatively small clock deviation, and then calibrating a clock of the network device based on time information of the master clock node. In this application, precision of clock synchronization performed by the network device is higher, and further, precision of a clock calibrated by the network device is higher.  (Abstract, FIG. 3-5).

Frei, US Pub No. 2007/0140127, teaches a method and apparatus for improving the efficiency of a network. A source node determines the propagation delay for data to reach a destination node. This enables the source node to transmit data more efficiently by ensuring a greater portion of a specific time slot is used for receiving data by the destination node. The destination node then determines if it is connected to any other nodes, and determines the propagation delay between the other connected nodes. The process continues until a node detects it is not connected to any other nodes for which a propagation delay has not been computed. Thus, each node on the network knows the propagation delay between each node, and the nodes utilize this information to more efficiently transfer data through the network. (Abstract, column 1, para 29-34, FIG. 3).

Fraser et al., US Pub No. 2008/0126820, teaches an operating system in a virtual environment can obtain the current time of the processor that the OS is utilizing through a method for synchronizing timers on multiple processors with a standard reference time, such as the Coordinated Universal Time (UTC). A hypervisor controlling the processors obtains a number of synchronization values that, together with a local timer counter value, are utilized by the guest operating system to determine the physical processor time.  (Abstract, para 37-38, FIG. 4).

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, a system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: accessing, by a first thread executing a first task at a first node in a multi-socket computing system, a first data structure to obtain a first calibration dataset for the 

Regarding claim 13, the prior art of records fail to disclose or suggest the combination of claim elements of claim 13 including, a computer-implemented method, comprising: accessing, by a first thread executing a first task at a first node in a multi-socket computing system, a first data structure to obtain a first calibration dataset for the first node; generating, based at least on the first calibration dataset and a first quantity of time measured by a first clock at the first node, a first timestamp; recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset; and updating the first data structure to include the second calibration dataset for the first node.

Regarding claim 20, the prior art of records fail to disclose or suggest the combination of claim elements of claim 20 including, a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: accessing, by a first thread executing a first task at a first node in a multi-socket computing system, a first data structure to obtain a first calibration dataset for the first node; generating, based at least on the first calibration dataset and a first quantity of time measured by a first clock at the first node, a first timestamp; recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset; and updating the first data structure to include the second calibration dataset for the first node.













3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186